DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marshall Ticer on 08/08/2022.
The application has been amended as follows: 

A.	Amend claims 1, 12 and 13 to read as follow:
Claim 1, A screwdriver, comprising:
	a housing extending in a longitudinal direction and terminating at an angled tip portion, the angled tip portion forming an obtuse angle with respect to the longitudinal direction;
	a rotatable drive shaft, the drive shaft including a drive portion disposed at a distal end thereof, a drive end disposed at a proximal end thereof, and a main shaft portion extending in [[the longitudinal direction through [[the housing;
	
	[[an interlocking mechanism configured to interlock the main shaft portion and the drive end, the interlocking mechanism being configured to transfer a rotational force applied to the drive portion of the drive shaft through the angled tip portion to the drive end of the drive shaft;
	an elastic retaining clip supported by the drive portion and being configured to have a bone screw securely attached therein at a clipping force and progressively release the bone screw therein at an extraction force, the elastic retaining clip being removably and operably coupled with the drive end of the drive shaft; 
	a first spring contacting the elastic retaining clip and the angled tip portion, the first spring being configured to facilitate the progressive release of the bone screw; and
	a second spring contacting the elastic retaining clip and the angled tip portion, the second spring being configured to facilitate the progressive release of the bone screw, 
	wherein the drive end of the drive shaft extends through the angled tip portion,
	wherein the first spring and second spring each contact the elastic retaining clip and the angled tip portion, 
	wherein the first spring is disposed, at least partly, within a central cavity of the second spring, and
	wherein the second spring biases the retaining clip away from the angled tip portion.
Claim 12, The screwdriver of claim 1, wherein the interlocking mechanism is a geared mechanism further comprising:
	a first group of teeth disposed at a proximal end of the main shaft portion and extending in the longitudinal direction; and
	a second group of teeth disposed at a distal end of the drive end and extending in a direction parallel with respect to the angled tip portion,
	wherein the first group of teeth are meshed with the second group of teeth to thereby transfer a rotational force applied to the drive portion to the drive end.
Claim 13, The screwdriver of claim 1, wherein the interlocking mechanism is a joint mechanism further comprising:
	a spherical portion seated in a housing area of the tip portion, the spherical portion being operably coupled to the main shaft portion at a proximal end thereof and fixedly coupled to the drive end at a distal end thereof,
	wherein the spherical portion includes at least one aperture configured to receive a proximal end of the main shaft portion therein and a pin to operably couple the main shaft portion to the spherical portion.
B.	Allow claims 1 – 4 and 6 – 17.
C.	Cancel claims 5 and 18 – 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior arts are to: 
Stoll et al. (US Pub. 2014/0364855 A1) which discloses a related driver [abstract, Figs. 1] comprising a housing  terminating in angled tip [130], a rotatable drive shaft [120], and a mechanism [by 112]; However, Stoll does not disclose all the limitations of the screwdriver as currently claimed, mainly directed to the angled tip, the springs and the elastic retaining and the structural correlation between the claimed components of the screwdriver. Accordingly, the claims as amended are allowable over the discovered reference.
Riemhofer et al. (US Pub. 2017/0189204 A1) which discloses a related driver [abstract, Figs. 28-39] comprising a housing  terminating in angled tip [by 604], a rotatable drive shaft [by 614 and 616], a mechanism [by 650], elastic retaining clip [by 632] and springs [by 646 and 648]; However, Riemhofer does not disclose all the limitations of the screwdriver as currently claimed, mainly directed to the angled tip, the springs and the elastic retaining and the structural correlation between the claimed components of the screwdriver. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775